DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 10 has been amended to recite, “determining a value characterizing the accuracy of the first information; and associating with the second service provider a weight value based on the determined accuracy value.” While the prior art discloses assigning a weight to a reviewer based on the reviewer’s accuracy/credibility (See e.g. US 2013/0036069 to Salloum et al., par 0048-0049, US 2012/0072268 to Ritter et al., par 0036), the prior art does not teach doing so in the construction environment of Clemenson-Zanghi-Vrajich-Anderson. In view of this difference and the number of references required to reconstruct the claimed invention, it is believed that incorporating e.g. Ritter within the Clemenson-Zanghi-Vrajich-Anderson system would require the use of impermissible hindsight reconstruction. Accordingly, allowability has been indicated for claims 10-18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemenson (US 2012/0316930) in view of Zanghi et al. (US 10,423,934), hereafter “Zanghi.”
Regarding claim 1, Clemenson teaches at least one non-transitory computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method (Clemenson: par 0116), the method comprising the steps of: 	providing over a network a request for first information from a second service provider at a single job site characterizing a first service provided by a first service provider at the job site (Clemenson: par 0118 [Once their work is completed on a room, the owner or general contractor 108 may request an inspection of the work a subcontractor performed. In system 106, the status of each inspection is set to "open" indicating that the inspection is ready for the inspector.]); 	receiving over the network from the second service provider the first information (Clemenson: par 0119).	Clemenson does not explicitly teach: 	providing over the network a request for second information from a third service provider at the job site characterizing a second service provided by the second service provider at the job site; and 	receiving over the network from the third service provider the second information.	In other words, Clemenson does not teach that the inspection/evaluation is performed by an entity that also performs a service at the job site, who himself is subject to evaluation. 	Zanghi teaches: 	providing over the network a request for second information from a third service provider at the job site characterizing a second service provided by a second service provider at the job site (Zanghi: col. 9 lines 57-67 […upon completion of a servicing task by a first technician, the auditing module 218 can instruct a second technician to review the vehicle after servicing to evaluate the performance of the first technician.]); and 	receiving over the network from the third service provider the second information (Zanghi: col. 23 lines 26-35).	It would have been obvious to one of ordinary skill in the art to utilize other workers/subcontractors to perform the inspection processes of Clemenson according to the technique of Zanghi with predictable results. One would be motivated to make the combination because of increased efficiency – fewer people need be involved in the process. One would further be motivated to make the combination because it is well known that workers and subcontractors frequently criticize the failings of other workers and subcontractors, a phenomenon that is alluded in the specification of the present application (Specification: par 0002 [Absent such oversight though, there are sloppy handoffs, finger pointing, etc.]). Accordingly, effectively recording this criticism/feedback would have been apparent to one of ordinary skill, providing the predictable benefit of rating/ranking the performance of various subcontractors for the purposes of establishing future contracts.Regarding claim 2, the medium of claim 1, wherein the request for first information comprises one or more requests to characterize the provided first service (Zanghi: col. 9 lines 57-67). 

Regarding claim 3, the medium of claim 1, wherein the request for second information comprises one or more requests to characterize the provided second service (Clemenson: par 0118). 

Regarding claim 8, the medium of claim 1, further comprising comparing the first information with previously received information characterizing the first service (Clemenson: 230-260 of FIG. 2; par 0121, 0122). 

Regarding claim 9, the method of claim 1, further comprising comparing the second information with previously received information characterizing the second service (Clemenson: 230-260 of FIG. 2; par 0121, 0122). 

Claims 4-7 are rejected as being unpatentable over Clemenson (US 2012/0316930), in view of Zanghi et al. (US 10,423,934), and further in view of Jackson et al. (US 2018/0293669), hereafter “Jackson.”
Regarding claim 4, Clemenson-Zanghi does not explicitly teach the medium of claim 2, further comprising selecting the one or more requests based on a reference code identifying the first service (Clemenson: par 0030, 0031). 	Jackson teaches a technique of: 	selecting one or more requests based on a reference code identifying a first service (Jackson: 1204, 1206, 1214 of FIG. 12; par 0007, 0104).	It would have been obvious to one of ordinary skill in the art to utilize the project identifiers of Jackson within the Clemenson-Zanghi system to identify the services performed with predictable results. One would be motivated to make the combination because the use of identifiers to identify particular information is well known in the art. Accordingly, utilizing the technique of Jackson within the Clemenson-Zanghi system would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination to provide the benefit of adding photographs to the review thereby enhancing the informational content for viewers. One would still further be motivated to make the combination in view of the substantial similarity of the references; both Clemenson-Zanghi and Jackson disclose systems for posting reviews for service providers at job sites. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Jackson could have been implemented within the Clemenson-Zanghi system with predictable results and a beneficial effect. 

Regarding claim 5, the medium of claim 3, further comprising selecting the one or more requests based on a reference code identifying the second service (Jackson: 1204, 1206, 1214 of FIG. 12; par 0007, 0104). 

Regarding claim 6, the medium of claim 1, wherein the first information comprises one or more photographs of the job site (Jackson: par 0104). 

Regarding claim 7, the medium of claim 1, wherein the second information comprises one or more photographs of the job site (Jackson: par 0104).

Response to Arguments
Applicant’s arguments, filed 17 August 2022, have been fully considered and are discussed in detail below. 

With respect to the rejection of claim 1 under 35 USC § 103, Applicant asserts that the prior art is deficient and reiterates the arguments previously presented in the response dated 5/4/2022. Examiner respectfully disagrees and reiterates the arguments relating to this same issue in the office action dated 5/17/2022.

The arguments with respect to the rejection of claims 10-18 are moot as allowability has been indicated for these claims. 

In view of the foregoing, the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454